Citation Nr: 9903583	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-28 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed residuals of 
radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel








INTRODUCTION

The veteran had active service from April 1951 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
claimed residuals of radiation exposure.


FINDING OF FACT

The veteran's assertion that he has a disability or 
disabilities due to exposure to radiation in service is not 
supported by competent evidence that would render the claim 
plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection of claimed residuals of radiation 
exposure. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence in this case reveals that the veteran's service 
medical records were apparently lost in a fire at the 
repository of those records in the 1970's. 

By way of background, the veteran filed an original 
application for compensation or pension in 1984, seeking 
service connection for loss of hearing and earache.  He had 
last worked in October 1983, as an inspector of aircraft 
engine parts, a job he had held for five years.  Before that, 
he worked in a machine shop for seven years, and before that, 
he was a miner for twelve years.  A rating decision in 
November 1984 denied service connection of hearing loss and 
earache and the Board, in a decision of April 1986, also 
denied those claims.

The claims file also reflects that, at VA examination in 
November 1984, the veteran's complaints included partial loss 
of use of the right wrist, arm, and shoulder following a car 
accident 15 years previously, and diagnoses included right 
hand motor neuropathy.  By rating decision in August 1986, 
the veteran was granted a permanent and total disability 
rating for non-service-connected pension purposes.  
Disabilities listed therein were angina with old myocardial 
infarction, carpal tunnel syndrome on the right, arthritis of 
the right shoulder, chronic obstructive pulmonary disease, 
arthritis of the left shoulder and carpal tunnel syndrome on 
the left.  

The veteran submitted the current claim, seeking service 
connection for residuals of radiation exposure, in October 
1995.  He stated that, from 1952 to 1955, he had worked and 
flown on two aircraft, Enola Gay 382 or 682, and Days Dream.  
He stated that the latter was the B-29 that had "dropped the 
bomb on Bikini."  He said that these two aircraft had yellow 
and red radiation warning signs all over the outside and 
inside.  He reported that, over the last 15 years, he had 
been sent by his family doctor to the Geisinger Medical 
Center in Danville, PA, for various tests for his 
"problems" and had been told that there was no way to be 
sure of the origin of his problems.  

Numerous copies of flight records were submitted, indicating 
the veteran's inservice flying time on various aircraft, 
which were identified by number.  Also submitted were various 
documents and published articles regarding the chronology and 
operations of various aircraft.

Numerous VA and private treatment records, dated from 1986 
through 1998, were submitted.  They reflect treatment for 
multiple disorders, including various musculoskeletal 
disorders, coronary artery disease, and anxiety.  In an April 
1996 report, Raymond J. Kraynak, D.O., reported that the 
veteran had been under his care for multiple problems, 
including cervical arthritis, history of cerebrovascular 
accident, and carpal tunnel syndrome, which were much 
advanced for his age.  He reported that the veteran had 
related a history of working for three years on Enola Gay, 
the airplane that had dropped an atomic weapon on Japan, and 
had reported that there were numerous radiation stickers all 
over the aircraft.  Dr. Kraynak stated that he felt that the 
veteran's problems were related to exposure to radiation, 
resulting in premature degeneration of the spine.  

Additional statements of Dr. Kraynak were submitted in June 
and December 1996, and in April 1997, in response to the RO's 
repeated requests for additional information.  In December 
1996, Dr. Kraynak stated that it is well known that radiation 
exposure can cause an increase in arthritis and that that was 
clearly the case in this matter.  In April 1997, he reported 
that the veteran had been under his care since 1987 and had 
numerous health problems.  He stated that it was documented 
under Biological Effects of Radiation that, when radiation 
penetrates the human body, ionization of the molecules 
occurs.  He further stated that ionization can result in 
molecular change, which can cause cellular damage, and that 
molecular damage affects the bone and can affect the central 
nervous system.  He stated that, in his opinion, the long 
term exposure to the residual radiation on the abovementioned 
aircraft was a causal factor of many of the veteran's health 
problems.  

Numerous lay statements were submitted by the veteran.  Most 
of the witnesses presented statements in support of the 
veteran's statements that he had worked on and flown in Enola 
Gay and Dave's Dream, and that both aircraft bore decals 
warning of radiation.

The RO attempted to verify the veteran's claim of radiation 
exposure.  It contacted various military offices, including 
the Defense Special Weapons Agency in Alexandria, VA.  The RO 
provided details regarding the veteran's identity, the time 
and place of his military service, and the identity of the 
aircraft to which he claimed exposure.  The Defense Special 
Weapons Agency reported, in a February 1998 response, that 
the crew of Enola Gay and other accompanying B-29's were 
warned not to fly through the mushroom cloud under any 
circumstances.  At the time of the bomb release over 
Hiroshima (on August 6, 1945), the aircraft were flying at 
31,600 feet, and after detonation, Enola Gay circled the city 
three times at an altitude of 29,200 feet, and a distance of 
11 miles, remaining well clear of the cloud as it rose to 
60,000 feet.  Based on this scenario, the agency reported, 
Enola Gay was not contaminated at Hiroshima.  That same 
aircraft also served as the stand-by aircraft for Operation 
CROSSROADS, Shot ABLE, and, in that capacity, remained parked 
at Kwajalein Atoll throughout shot day.  Dave's Dream 
released the ABLE device at an altitude of 29,000 feet over 
Bikini Lagoon on July 1, 1946.  After detonation, the 
aircraft returned to base at Kwajalein.  Individual film 
badges worn by the nine crew members indicated readings of 
zero rem gamma.  Since Kwajalein did not receive fallout 
after CROSSROADS ABLE, there was no potential for 
contamination of either aircraft at that location.  The 
Defense Special Weapons Agency's report concluded with the 
statement that neither Enola Gay nor Dave's Dream was 
contaminated by participation in nuclear operations.  

II.  Analysis

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997); cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Veterans 
Appeals which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of: (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection for certain diseases, 
such as certain diseases that become manifest in a radiation-
exposed veteran, may be presumed under specific 
circumstances. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The Court of Veterans Appeals and the Federal Circuit Court 
have noted that there are three ways in which a veteran may 
establish service connection for a disability which he or she 
believes was caused by ionizing radiation.  First, under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), a veteran who 
participated in onsite testing involving the detonation of 
nuclear weapons, or participated in the post-World
War II occupation or other duty in Hiroshima or Nagasaki, 
Japan, in 1945-1946, or was interned as a prisoner of war in 
Japan with opportunity for exposure to ionizing radiation, 
and who later contracts one of 15 listed types of cancer, 
will be granted service connection.  Second, under 38 C.F.R. 
§ 3.311, a veteran who meets certain specified conditions, 
including exposure to ionizing radiation in service, may be 
granted service connection for one of 24 disorders listed 
therein.  Third, where competent evidence is presented which 
traces causation of the claimed disability to a condition or 
event during service, direct service connection can be 
established, without the need to meet the conditions for the 
presumptions above, under 38 U.S.C.A. §§ 1110, 1131, and 38 
C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
McGuire v. West, 11 Vet.App. 274 (1998).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or § 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1).  In all claims involving 
radiation exposure, other than from participation in 
atmospheric nuclear weapons test participation and Hiroshima 
and Nagasaki occupation, a request will be made of the 
Department of Defense for any available records concerning 
the veteran's exposure to radiation.  These records normally 
include, but may not be limited to, the veteran's Record of 
Occupation Exposure to Ionizing Radiation (reported on DD 
Form 1141), if maintained, service medical records, and other 
records which may contain information pertaining to the 
veteran's radiation exposure in service.  All such records 
will be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).

A "radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and includes those diseases 
listed at 38 C.F.R. § 3.311(b)(2) (1998), as amended at 63 
Fed. Reg. 50,993-95 (Sept. 24, 1998).  When it is determined 
that a veteran was exposed to ionizing radiation as claimed, 
and the veteran subsequently develops a radiogenic disease 
which first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), the claim, before its adjudication, 
shall be referred to the Under Secretary for Benefits for 
consideration as to whether the disease resulted from 
exposure to ionizing radiation in service.  If, however, it 
is determined that the veteran was not exposed to ionizing 
radiation as claimed, or that he did not develop a radiogenic 
disease, or it did not become manifest within the specified 
period, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances, pursuant to 38 C.F.R. § 3.311(b)(1), (2), (5), 
(c).

The evidence in this case reveals that most of the veteran's 
service medical records were apparently lost in a fire at the 
repository of those records in the 1970's.  That loss is 
unfortunate; however, because the veteran has not claimed 
that he suffered his present disabilities in service, it does 
not appear the service medical records, even if they were 
available, would have any effect upon this claim.  A review 
of postservice medical records reflects that the veteran has 
been diagnosed with multiple disorders, all arising many 
years after service.  Dr. Kraynak, the physician who related 
current disabilities to radiation exposure, reported that he 
had treated the veteran since 1987.  None of the disabilities 
identified by the veteran or his physician is a radiogenic 
disease under pertinent statute or regulation.

The Board has no reason to doubt the veteran's assertions 
with regard to the nature of his inservice duties, and will 
assume, for purposes of this appeal, that he did work on and 
travel in Enola Gay and Dave's Dream, which aircraft were 
deployed in atomic bomb operations in the 1940's, during his 
service in the 1950's.  Having established this factual 
predicate, however, is not dispositive as to establishing 
that the veteran was exposed to ionizing radiation.  The RO 
pursued the veteran's allegations by obtaining evidence from 
the United States Department of Defense as to the likelihood 
of his exposure to ionizing radiation in service.  According 
to the Department of Defense Special Weapons Agency report, 
the aircraft which raised the veteran's concerns were not 
contaminated by participation in nuclear operations.  

The only evidence that the veteran was exposed to ionizing 
radiation in service consists of his own testimony and 
statements of lay witnesses.  Although the Board does not 
doubt that the veteran sincerely believes he was exposed to 
radioactive material during his service, that assertion 
requires expert scientific documentation, and he has not 
submitted any evidence indicating that he is competent to 
establish that fact which he asserts.  Thus, the veteran has 
failed to satisfy the second requirement for establishing a 
well-grounded claim as set out in Caluza, supra.  There is no 
competent evidence of any radiation-induced injury in 
service.  In addition, lacking competent evidence of exposure 
to ionizing radiation in service, we do not reach the third 
step of the Caluza well-groundedness analysis, which would 
require medical evidence of a nexus between inservice 
exposure and current disability.  Likewise, the lack of 
competent evidence of radiation exposure, combined with fact 
that the veteran has not established a diagnosis of any of 
the disorders listed in the statutory and regulatory 
provisions cited above, precludes application of the 
presumptions in favor of service connection.

With all due respect for the views of Dr. Kraynak as to the 
possible role of ionizing radiation in the development of the 
veteran's numerous disabilities, the Board must observe that 
the physician's opinion was clearly based upon an assumption 
that the veteran had been exposed to radiation in military 
aircraft during his active service.  Dr. Kraynack's only 
source for that information was the veteran and, as noted 
above, the military reports contradict the veteran's account 
of radiation exposure in service.  In this case, we regard 
the report of the Department of Defense Special Weapons 
Agency as highly probative on the question of the veteran's 
exposure to ionizing radiation in service.  Thus, since Dr. 
Kraynack's medical opinion was predicated upon radiation 
exposure in service, a fact as to which he does not have 
direct knowledge and as to which there is contrary evidence 
from the Department of Defense, we conclude that his opinion 
is not sufficient to well ground the claim of service 
connection for the veteran's disabilities.

In the absence of a well-grounded claim in this regard, there 
is no duty to assist the veteran further in the development 
of the claim, and the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois 
v. Brown, 6 Vet.App. 136 (1994).  Accordingly, as claims that 
are not well grounded do not present a question of fact or 
law over which the Board has jurisdiction, the claim for 
service connection for residuals of radiation exposure must 
be denied.  See Epps v. Gober, supra.

The Board recognizes that the distinction between a claim 
which is well grounded and a claim which is not well grounded 
is a legal matter which does not reach the merits of the 
veteran's sincere belief that his condition should be service 
connected.  Moreover, it could be argued that the provisions 
of 38 C.F.R. § 3.311(a)(2)(iii), discussed above, call for 
development of all claims based on exposure to ionizing 
radiation, including obtaining a dose estimate of such 
exposure from the Under Secretary of Health, regardless of 
whether a well-grounded claim has been submitted.  Such 
development, however, is only triggered under the regulation 
when it has been determined that the veteran was exposed to 
ionizing radiation.  In this case, no records documenting any 
exposure to radiation have been obtained.  Accordingly, a 
referral of the case to the Under Secretary for Health is not 
warranted, since no useful purpose would be served by doing 
so.


ORDER

Service connection for claimed residuals of radiation 
exposure is denied.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -


